internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-111514-00 date january in re legend settlor trustee spouse child child trust date date date - - - - - - - - - dear this is in reference to the date correspondence from your authorized representative requesting a ruling regarding the effect of the judicial construction of a_trust instrument for federal generation-skipping_transfer gst tax purposes the facts submitted are as follows on date settlor created and funded trust a revocable_trust over which settlor retained the unlimited right to withdraw income and principal upon settlor’s death in trust became irrevocable trustee is the trustee of trust which is governed by the laws of michigan article third of trust provides that upon settlor’s death the net_income after payment of expenses will be paid to spouse child and child share and share alike article third provides that upon spouse’s death the trustee will terminate trust and divide the assets between child and child share and share alike child 2's share is to be held in trust until child reaches age article third further provides that in the event that either or both of child and child shall fail to take for any reason whatsoever then the child’s share of the trust is to be distributed to his or her issue per stirpes absolutely and forever finally article third states plr-111514-00 in the event either of my children shall have died prior to the termination and distribution as hereinbefore provided without issue surviving then the entire corpus and undistributed remains if any shall be forthwith assigned transferred and paid over to the survivor of my said children or failing such children to their issue per stirpes child died on date survived by issue spouse and child are still living the trustee became concerned regarding an ambiguity pertaining to the disposition of trust income during spouse’s life specifically the trust instrument does not provide for the disposition of a deceased child’s share of income if the child predeceases spouse the use of the term share and share alike in article third raises the question as to whether when child predeceased spouse child 1's interest in the income of trust was to pass to spouse and child or whether that income_interest was to pass to child 1's issue per stirpes on the other hand it is clear that a predeceased child’s share of corpus is to pass to the child’s issue on termination of the trust in order to resolve this ambiguity trustee obtained an order from the appropriate local court on date construing the ambiguous provisions the court construed the provisions of trust to require that the trustee pay the net_income that was paid to child as beneficiary to the issue of child per stirpes the order is contingent upon the internal_revenue_service issuing a ruling that the disposition of trust assets consistent with such construction will not subject the trust to the generation-skipping_transfer_tax you represent that no additions have been made to trust after date you request a ruling that the court order construing the dispositive provisions of trust will not affect the exempt status of trust for generation-skipping_transfer_tax purposes and will not result in a transfer of property that will subject trust or distributions thereunder to the generation-skipping_transfer_tax imposed under sec_2601 of the internal_revenue_code sec_2601 imposes a tax on every generation-skipping_transfer gst made after date a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip plr-111514-00 person under a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 states that if an addition is made after date to a_trust which was irrevocable on date a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gst tax provisions if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to the gst tax and a portion subject_to the gst tax sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct scrivener’s error will not cause an exempt trust to lose its exempt status provided the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state in the present case trust was irrevocable on date you have represented that no additions actual or constructive have been made to the trust after that date in action for construction of a will the sole objective is to ascertain and effectuate the intent of the testator as it applied to language of the will where there is an ambiguity in the language used and the intent of the testator is unknown or uncertain so that rules of construction must be applied to ascertain such intention hund v holmes n w 2d mich where there is an ambiguity the court looks outside the four corners of a will in order to determine the testator’s intent and may consider surrounding circumstances and rules of construction in establishing intent in re kremlick estate n w 2d mich the construction of a will is favored that will make distribution as nearly conform to the general_rule of inheritance as language will permit in re horrie’s estate n w 2d mich also where there is an ambiguity in a will the construction should be given that will result in equal distribution to the heirs southgate v karp n w mich plr-111514-00 in this case the court construed trust to require that after the death of child and prior to termination of the trust the trustee is to pay the net_income that had been paid to child during his life to the issue of child per stirpes this construction is consistent with the disposition of the trust corpus on termination of the trust we conclude that the terms of the trust present a bona_fide issue regarding the disposition of child 1’s share of trust income on the death of child with issue surviving prior to termination of the trust further we conclude that the court’s construction of the trust is consistent with applicable state law that would be applied by the highest court of the state accordingly based on the facts submitted and the representations made the court order construing trust will not affect the exempt status of trust for generation- skipping transfer_tax purposes and will not result in a transfer of property that will subject trust or distributions thereunder to the generation-skipping_transfer_tax imposed under sec_2601 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
